Case 1:20-mj-00095-KFG Document 9 Filed 05/21/20 Page 1 of 2 PageID #: 31



                                     UNITED	  STATES	  DISTRICT	  COURT	  
                                 FOR	  THE	  EASTERN	  DISTRICT	  OF	  TEXAS	  
                                                 BEAUMONT	  DIVISION	  
                                                                                                                      	  
 UNITED	  STATES	  OF	  AMERICA	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  §	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  CAUSE	  NO.	  	  1:20-­‐MJ-­‐95	  
 	      	           	        	          	                 	                                                     §	                                              	                                                 	  	  	  	  	  	  	  Magistrate	  Judge	  	  	  
 v.	    	           	        	          	                 	                                                     §	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  Keith	  Giblin	  
 	      	           	        	          	                 	                                                     §	  
 SHASHANK	  SHEKHAR	  RAI	  	                              	                                                     §	  
 	  
 	  
 	  
                   NOTICE	  OF	  APPEARANCE	  AS	  COUNSEL	  FOR	  DEFENDANT	  
                                              SHASHANK	  SHEKHAR	  RAI	  
                                                                                                                      	  
 TO	  THE	  HONORABLE	  MAGISTRATE	  JUDGE	  KEITH	  GIBLIN:	  
 	  
 	      COMES	  NOW,	  Joseph	  C.	  Hawthorn,	  lead	  attorney	  for	  Shashank	  Shekhar	  Rai,	  
 Defendant,	  and	  files	  this	  Notice	  of	  Appearance	  as	  counsel	  for	  the	  defendant	  and	  in	  
 support	  would	  respectfully	  show	  this	  Honorable	  Court	  as	  follows:	  
 	  
                                                                                                                 I.	  
                                                                                                                      	  
 	      The	  defendant,	  Shashank	  Shekhar	  Rai,	  has	  retained	  Joseph	  C.	  Hawthorn	  to	  
 represent	  him	  as	  counsel	  in	  this	  case.	  	  	  
 	  
                                                                                                              II.	  
                                                                                                                      	  
 	      Accordingly,	  please	  note	  in	  the	  records	  of	  this	  case	  that	  Mr.	  Hawthorn	  is	  the	  
 attorney	  for	  the	  defendant	  
 	  
 	      	           	        	          	                 	                                                     	                                               	                                                 Respectfully	  submitted,	  
 	  
 	      	           	        	          	                 	                                                     	                                               	                                                 /s/	  Joseph	  C.	  Hawthorn	  
 	      	           	        	          	                 	                                                     	                                               	                                                 Joseph	  C.	  Hawthorn	  
 	      	           	        	          	                 	                                                     	                                               	                                                 2630	  Liberty	  Ave	  
 	      	           	        	          	                 	                                                     	                                               	                                                 Beaumont,	  TX	  77702	  
 	      	           	        	          	                 	                                                     	                                               	                                                 (409)	  838-­‐3969	  
 	      	           	        	          	                 	                                                     	                                               	                                                 (409	  )	  832-­‐5611	  (Fax)	  
 	      	           	        	          	                 	                                                     	                                               	                                                 Texas	  Bar	  #	  09258000	  
 	      	           	        	          	                 	                                                     	                                               	                                                 lumh@aol.com	  
 	      	           	        	          	                 	                                                     	  	  	  	  	  	  	  	  	  	  	  	   	                                                 	                                               	  
 	  
                                                 Certificate	  of	  Service	  
                                                                                                                      	  
Case 1:20-mj-00095-KFG Document 9 Filed 05/21/20 Page 2 of 2 PageID #: 32



 	       This	  is	  to	  certify	  as	  true	  and	  correct	  copy	  of	  the	  above	  instrument	  was	  served	  
 upon	  all	  counsel	  of	  record	  in	  accordance	  with	  Federal	  Rules	  via	  the	  Court’s	  CM/ECF	  
 system	  on	  May	  21,	  2020.	  
 	  
 	       	            	         	            	          	      	           	            /s/	  Joseph	  C.	  Hawthorn	  
 	       	            	         	            	          	      	           	            Joseph	  C.	  Hawthorn	  
 	       	            	         	            	          	      	           	  
